DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is in response to Applicants’ filing of March 4, 2021.  Claims 1, 2, 4-12, and 14-19 are presented for examination, with Claims 1 and 11 being in independent form.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,769,893 (“Wu”) in view of U.S. Patent No. 2017/0343198 (“Ning”).
	Regarding Claim 1, Wu discloses a lighting memory device (Fig. 1; col. 3, line 14 to col. 4, line 6), comprising: 
	a motherboard (90; col. 3, lines 27-30), comprising: 
		a basic input/output system module (30; col. 3, lines 39-56); and 

	a plurality of memory modules (10 in Fig. 1 and 4), each comprising: 
		a circuit substrate, comprising an insertion portion that extends to one side edge of the circuit substrate and is configured for insertion to one of the interface card slots (10; col. 3, lines 14-26; col. 4, lines 35-44); 
		a plurality of lighting mode control pins, disposed in the insertion portion and respectively coupled to the corresponding lighting mode control lines (col. 3, line 57 to col. 4, line 6); 
		a plurality of light sources, disposed on the circuit substrate (20, 21 in Figs. 1 and 4; col. 3, lines 31-19; col. 4, lines 35-54); and 
		a lighting control circuit (22), disposed on the circuit substrate and receiving at least one lighting mode selection signal through the lighting mode control pins to control luminous characteristics of the light sources according to a lighting control mode selected by the at least one lighting mode selection signal (col. 3, line 39 to col. 4, line 6; col. 4, line 65 to col. 5, line 4).
	Wu fails to specifically discloses wherein each of the interface card slots further comprises a power line, a clock signal line, and a data signal line, the clock signal line and the data signal line are connected to the basic input/output system module, and each of the memory modules further comprises: 

	a power conversion circuit, disposed on the circuit substrate, receiving an input power from the interface card slot through the power pin and the power line, and converting the input power to an output power, the lighting control circuit receiving the output power from the power conversion circuit and receiving a clock signal and a control command from the interface card slot respectively through the clock pin and the data pin, the lighting control circuit further controlling the luminous characteristics of the light sources according to the lighting control mode selected corresponding to the clock signal and the control command.
	However, Ning, in the same field of endeavor, teaches wherein each of the interface card slots further comprises a power line, a clock signal line, and a data signal line, the clock signal line and the data signal line are connected to the basic input/output system module (SMBUS + power line 116B; Figs. 6 and 8; [0024]-[0025]; [0027]), and each of the memory modules further comprises: 
	a power pin, a clock pin, and a data pin that are disposed in the insertion portion and respectively configured to be electrically connected to the power line, the clock signal line, and the data signal line (SMBUS + power line 116B; Figs. 6 and 8; [0024]-[0025]; [0027]); and 
	a power conversion circuit, disposed on the circuit substrate, receiving an input power from the interface card slot through the power pin and the power line, and converting the input power to an output power (voltage boost IC in Fig. 8; [0024]-
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have used the memory module of Wu with the power system and lighting controller of Ning, in order to control power to the system in order to achieve better stability and performance, as evidenced by Ning ([0008]; [0023]).

	Regarding Claim 2, Wu fails to specifically disclose wherein the lighting mode control pins of each of the memory modules comprise SAO, SA1, and SA2 pins.
	However, Ning, in the same field of endeavor, teaches wherein the lighting mode control pins of each of the memory modules comprise SAO, SA1, and SA2 pins (SMBUS including SA0, SA1, SA2, SCL, and SDA in Figs. 6 and 8; [0024]; [0028]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have used the control pins of Ning in place of the control pins of Wu, as being no more than the predictable use of prior art elements according to their established functions.



	Regarding Claim 5, the combination of Wu in view of Ning further teaches wherein each of the lighting control circuits comprises: 
	a power control circuit, controlling luminous intensity, turn-on, turn-off, and flicker frequencies of the light sources according to the clock signal, the control command, and the at least one lighting mode selection signal (SMBUS + power line 116B; Figs. 6 and 8; [0024]-[0025]; [0027] of Ning); and 
	a selection control circuit, controlling luminous colors of the light sources according to the clock signal, the control command, and the at least one lighting mode selection signal (controlling LEDs 150 in Figs. 2, 3, and 8 of Ning; [0020]; using the SMBUS + power line 116B; Figs. 6 and 8; [0024]-[0025]; [0027] of Ning).


	Regarding Claim 6, Wu further discloses wherein in each of the memory modules (10), each of the light sources comprises a plurality of light-emitting units of different colors (21; col. 31-38), and each of the light-emitting units is coupled to the lighting 

	Regarding Claim 7, Wu further discloses wherein in each of the memory modules, each of the light sources comprises red, green, and blue light-emitting units (LEDs 21 in Figs. 1 and 3; col. 3, lines 31-38).

	Regarding Claim 8, Wu further discloses wherein the lighting control modes of the memory modules are not exactly the same (i.e., flickering, changing light color, and light intensity; col. 3, lines 31-38).

	Regarding Claim 9, Wu further discloses wherein in each of the memory modules (10), the light sources (21) are disposed on another side edge of the circuit substrate opposite to the insertion portion (see Fig. 3, for example).

	Regarding Claim 10, Wu fails to disclose wherein the memory modules are DDR memory modules.
	However, Ning, in the same field of endeavor, teaches wherein the memory modules are DDR memory modules ([0019], line 17-18).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have used a DDR memory as taught by Ning as a memory module in Wu, as a matter of design choice absent unexpected results, as evidenced by Ning ([0019], lines 14-18, listing design alternatives).

	Regarding Claim 11, Wu discloses a memory module (10 in Figs. 1 and 4), adapted to be inserted to an interface card slot of a motherboard (90; col. 3, lines 27-30), the motherboard comprising a basic input/output system module (30; col. 3, lines 39-56), the interface card slot comprising a plurality of lighting mode control lines connected to the basic input/output system module (Fig. 1, details in Fig. 4; col. 4, lines 35-44), the memory module (10 in Figs. 1 and 4) comprising: 
	a circuit substrate, comprising an insertion portion that extends to one side edge of the circuit substrate and is configured for insertion to one of the interface card slots (10; col. 3, lines 14-26; col. 4, lines 35-44); 
	a plurality of lighting mode control pins, disposed in the insertion portion and respectively coupled to the corresponding lighting mode control lines (col. 3, line 57 to col. 4, line 6); 
	a plurality of light sources, disposed on the circuit substrate (20, 21 in Figs. 1 and 4; col. 3, lines 31-19; col. 4, lines 35-54); and 
	a lighting control circuit (22), disposed on the circuit substrate and receiving at least one lighting mode selection signal through the lighting mode control pins to control luminous characteristics of the light sources according to a lighting control mode selected by the at least one lighting mode selection signal (col. 3, line 39 to col. 4, line 6; col. 4, line 65 to col. 5, line 4).
	Wu fails to specifically discloses wherein each of the interface card slots further comprises a power line, a clock signal line, and a data signal line, the clock signal line 
	a power pin, a clock pin, and a data pin that are disposed in the insertion portion and respectively configured to be electrically connected to the power line, the clock signal line, and the data signal line; and 
	a power conversion circuit, disposed on the circuit substrate, receiving an input power from the interface card slot through the power pin and the power line, and converting the input power to an output power, the lighting control circuit receiving the output power from the power conversion circuit and receiving a clock signal and a control command from the interface card slot respectively through the clock pin and the data pin, the lighting control circuit further controlling the luminous characteristics of the light sources according to the lighting control mode selected corresponding to the clock signal and the control command.
	However, Ning, in the same field of endeavor, teaches wherein each of the interface card slots further comprises a power line, a clock signal line, and a data signal line, the clock signal line and the data signal line are connected to the basic input/output system module (SMBUS + power line 116B; Figs. 6 and 8; [0024]-[0025]; [0027]), and each of the memory modules further comprises: 
	a power pin, a clock pin, and a data pin that are disposed in the insertion portion and respectively configured to be electrically connected to the power line, the clock signal line, and the data signal line (SMBUS + power line 116B; Figs. 6 and 8; [0024]-[0025]; [0027]); and 

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have used the memory module of Wu with the power system and lighting controller of Ning, in order to control power to the system in order to achieve better stability and performance, as evidenced by Ning ([0008]; [0023]).

	Regarding Claim 12, Wu fails to specifically disclose wherein the lighting mode control pins of each of the memory modules comprise SAO, SA1, and SA2 pins.
	However, Ning, in the same field of endeavor, teaches wherein the lighting mode control pins of each of the memory modules comprise SAO, SA1, and SA2 pins (SMBUS including SA0, SA1, SA2, SCL, and SDA in Figs. 6 and 8; [0024]; [0028]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have used the control pins of Ning in 

	Regarding Claim 14, the combination of Wu in view of Ning further teaches wherein in each of the memory modules, the lighting control circuit controls at least one of luminous intensity, turn- on, turn-off, flicker frequencies, and luminous colors of the light sources according to the clock signal, the control command, and the lighting control mode corresponding to the at least one lighting mode selection signal (controlling LEDs 150 in Figs. 2, 3, and 8 of Ning; [0020]; using the SMBUS + power line 116B; Figs. 6 and 8; [0024]-[0025]; [0027] of Ning).

	Regarding Claim 15, the combination of Wu in view of Ning further teaches wherein each of the lighting control circuits comprises: 
	a power control circuit, controlling luminous intensity, turn-on, turn-off, and flicker frequencies of the light sources according to the clock signal, the control command, and the at least one lighting mode selection signal (SMBUS + power line 116B; Figs. 6 and 8; [0024]-[0025]; [0027] of Ning); and 
	a selection control circuit, controlling luminous colors of the light sources according to the clock signal, the control command, and the at least one lighting mode selection signal (controlling LEDs 150 in Figs. 2, 3, and 8 of Ning; [0020]; using the SMBUS + power line 116B; Figs. 6 and 8; [0024]-[0025]; [0027] of Ning).



	Regarding Claim 17, Wu further discloses wherein in each of the memory modules, each of the light sources comprises red, green, and blue light-emitting units (LEDs 21 in Figs. 1 and 3; col. 3, lines 31-38).

	Regarding Claim 18, Wu further discloses wherein in each of the memory modules (10), the light sources (21) are disposed on another side edge of the circuit substrate opposite to the insertion portion (see Fig. 3, for example).
19. The memory module according to claim 11, wherein the memory module is a DDR memory module.

	Regarding Claim 19, Wu fails to disclose wherein the memory modules are DDR memory modules.
	However, Ning, in the same field of endeavor, teaches wherein the memory modules are DDR memory modules ([0019], line 17-18).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have used a DDR memory as taught by .

Response to Arguments
Applicant's arguments filed March 4, 2021 have been fully considered but they are not persuasive.
	Applicants argue, on page 9 of their Response, with respect to independent Claim 1 and similarly with respect to independent Claim 11 in essence that “Ning is silent about the basis for controlling luminous characteristics, i.e., controlling the luminous characteristics of the light sources according to the lighting control mode selected corresponding to the clock signal and the control command” (emphasis in original).
	The examiner cannot agree with Applicants argument and notes that Wu and Ning are in the same field of endeavor; in particular, both references control luminous characteristics of the light sources according to generated lighting control modes.	Wu using the lighting control circuit 22 in Fig. 1 and Ning using the scenario-lighting controller 160 in Fig. 6, respectively.
	Wu is cited in part in the rejection above, as disclosing:
	“a lighting control circuit (22), disposed on the circuit substrate and receiving at least one lighting mode selection signal through the lighting mode control pins to control luminous characteristics of the light sources according to a lighting control mode selected by the at least one lighting mode selection signal (col. 3, line 39 to col. 4, line 6; col. 4, line 65 to col. 5, line 4).”


	The motivation to combine Wu with Ning is in order to control power to the system to achieve better stability and performance, as evidenced by Ning, see, i.e., paragraphs [0008] and [0023] of Ning.
	For at least these reasons, the Sec. 103 rejections of all pending claims set forth above are maintained.







Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO C FERNANDEZ whose telephone number is (571)272-7050.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 1-(571) 272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PEDRO C FERNANDEZ/Examiner, Art Unit 2844      

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844